Citation Nr: 0014017	
Decision Date: 05/26/00    Archive Date: 06/05/00

DOCKET NO.  96-36 984A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a rating in excess of 20 percent for service 
connected degenerative disc disease, L3-4, L4-5, to include 
the issue of entitlement to an extraschedular rating under 38 
C.F.R. § 3.321 (1999).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel


INTRODUCTION

The veteran had active service from April 1990 to January 
1995.

The veteran filed a claim in July 1995 for service connection 
for low back pain with degenerative disc disease and 
herniated nucleus pulposus.  This appeal arises from the 
September 1995 rating decision from the Columbia, South 
Carolina Regional Office (RO) that granted the veteran's 
claim for service connection for degenerative disc disease, 
L3-4, L4-5, and assigned a 20 percent evaluation.  A Notice 
of Disagreement was filed in August 1996 and a Statement of 
the Case was issued in August 1996.  A substantive appeal was 
filed in September 1996 with a request for a hearing before a 
Member of the Board at the RO.  In October 1996, the veteran 
requested a hearing at the RO before a local hearing officer.  
In December 1996, the abovementioned RO hearing was held.  In 
April 1999, the veteran requested a hearing before a Member 
of the Board in Washington, D.C.  

On April 5, 2000, a hearing was held in Washington, D.C., 
before Iris S. Sherman, who is a member of the Board 
rendering the final determination in this claim and who was 
designated by the Chairman of the Board to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7102 (West Supp. 1999).



REMAND

The veteran contends that the RO erred by failing to grant 
the benefits sought on appeal.  She has thus stated a well-
grounded claim for an increased rating.  A claim for an 
increased evaluation is well grounded if the claimant asserts 
that a condition for which service connection has been 
granted has worsened.  Proscelle v. Derwinski, 2 Vet. App. 
629, 632 (1992).

The undersigned notes that the record is too old and is also 
inadequate for rating the veteran.  The last VA examination 
was in September 1995.  The duty to assist a veteran as 
provided for in 38 U.S.C.A. § 5107(a) has been interpreted to 
require providing the veteran with a VA examination that 
takes into account the records of prior medical treatment.  
Green v. Derwinski, 1 Vet. App. 121 (1991).  This is to 
ensure that the evaluation of a disability is a fully 
informed one.  Thus, a current VA examination should be 
afforded, and the examiner should perform all indicated 
diagnostic tests and review all recent treatment records.   

Further, the September 1995 VA examination did not address 
the requirements of DeLuca v. Brown, 8 Vet. App. 202 (1995).  
In DeLuca, the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court") held 
that in evaluating a service-connected joint, the Board erred 
by not adequately considering functional loss due to pain 
under 38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement under 38 
C.F.R. § 4.45.  Thus, when considering the rating to be 
assigned a service-connected joint, medical evidence must be 
obtained as to any additional range of motion loss or 
ankylosis due to pain on use, incoordination, weakness, 
fatigability, or during flare-ups.  DeLuca.  The veteran has 
indicated she has marked pain and decrease in range of motion 
with flare ups.  Therefore, the extent of any diminished 
range of motion due to pain on use should be documented in a 
current examination.  Additionally, there is some evidence 
that the veteran has reported radiating pain into the legs 
due to the service connected back disability.  Therefore, the 
veteran should be afforded an orthopedic examination to 
address the DeLuca requirements and a neurological 
examination to address the veteran's radicular symptoms.

VA has a duty to assist the veteran in the development of 
facts pertaining to this claim.  The Court has held that the 
duty to assist the claimant in obtaining and developing 
available facts and evidence to support her claim includes 
obtaining all relevant medical records.  Littke v. Derwinski, 
1 Vet. App. 90 (1990).  Current treatment records should be 
requested from the veteran.

Finally, it is noted that in exceptional cases where 
schedular evaluations are found to be inadequate, the RO may 
refer a claim to the Under Secretary for Benefits or the 
Director, Compensation and Pension Service, for consideration 
of "an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities."  38 C.F.R. § 
3.321(b)(1) (1999).  "The governing norm in these 
exceptional cases is: A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards."  38 
C.F.R. § 3.321(b)(1) (1999).

The veteran contended at the December 1996 RO hearing and 
April 2000 Board hearing that the service connected 
disability at issue has interfered with her employment.  The 
RO has not adjudicated the issue of entitlement to an 
extraschedular evaluation pursuant to 38 C.F.R. § 
3.321(b)(1).  Although the Board has no authority to grant an 
extraschedular rating in the first instance, it may consider 
whether the RO's determination with respect to that issue was 
proper.  See VAOPGCPREC 6-96; Floyd v. Brown, 9 Vet. App. 88, 
95 (1996) (The Board may consider whether referral to 
"appropriate first-line officials" for extra-schedular 
rating is required); see also Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996) (BVA may affirm an RO conclusion that a claim 
does not meet the criteria for submission pursuant to 38 
C.F.R. § 3.321(b)(1)).

Under the circumstances of this case, the Board finds that 
further assistance is required.  Accordingly, the case is 
REMANDED to the RO for the following:

1.  The RO should contact the veteran and 
obtain the names and addresses of all 
health care providers who treated the 
veteran for degenerative disc disease, 
L3-4, L4-5, since separation from 
service.  Thereafter, the RO should 
obtain legible copies of all records that 
have not already been obtained.  

2.  Following completion of the above 
action, the veteran should be afforded VA 
orthopedic and neurological examinations 
to determine the current severity of the 
service connected degenerative disc 
disease, L3-4, L4-5.  As the veteran 
testified at the April 2000 Board hearing 
that she was currently pregnant, the 
examinations should be scheduled for a 
time when the veteran is no longer 
pregnant.  A letter should be sent to her 
to contact the VA subsequent to the 
delivery of her child so that an 
examination may be scheduled.  The claims 
folder must be made available to the 
examiners for review prior to the 
examinations.  All necessary diagnostic 
testing should be done to determine the 
full extent of all disability present.  
All disability should be evaluated in 
relation to its history with emphasis on 
the limitation of activity and functional 
loss due to pain imposed by the 
disability at issue in light of the whole 
recorded history. 

The orthopedic examiner should indicate 
as follows:  (The answers should be 
numbered to correspond to the questions 
posed.)

I.  The range of motion of the 
veteran's low back and the normal 
range of motion.

II.  Whether there is any muscle 
spasm on extreme forward bending; 
loss of lateral motion; abnormal 
mobility on forced motion; listing 
of whole spine to opposite side, or 
positive Goldthwaite's sign.

III.  Whether there is any pain, 
weakened movement, excess 
fatigability, or incoordination on 
movement, and whether there is 
likely to be additional range of 
motion loss of the service connected 
degenerative disc disease, L3-4, L4-
5, due to any of the following:  (1) 
pain on use, including flare ups; 
(2) weakened movement; (3) excess 
fatigability; or (4) incoordination.  
The above determinations must, if 
feasible, be expressed in terms of 
the degree of additional range of 
motion loss or ankylosis (specify 
whether favorable or unfavorable) 
due to pain on use or during flare 
ups under § 4.45.  If the examiner 
is unable to make such a 
determination, it should be so 
indicated on the record.   

The neurological examiner should 
determine whether the veteran has any 
neurological manifestations referable to 
the service connected degenerative disc 
disease, L3-4, L4-5.  If so, all such 
manifestations should be described in 
detail.  The discussion must include 
notation as to whether the veteran has 
persistent symptoms compatible with 
sciatic neuropathy; characteristic pain; 
demonstrable muscle spasm; or absent 
ankle jerk or other neurological findings 
appropriate to the site of any diseased 
disc.  If attacks of intervertebral disc 
syndrome are present, the examiner should 
note whether the attacks are recurrent 
with intermittent relief or little 
intermittent relief.  All factors upon 
which any medical opinion is based must 
be set forth for the record.

3.  The RO should inform the veteran of 
the elements of a claim for an 
extraschedular evaluation under 38 C.F.R. 
§ 3.321(b)(1).  The veteran should be 
asked to furnish employment records 
verifying that she experiences marked 
interference with employment or that she 
has had frequent periods of 
hospitalization due to her service 
connected degenerative disc disease, L3-
4, L4-5.  This evidence may include 
records pertaining to lost time or sick 
leave used due to the degenerative disc 
disease, L3-4, L4-5, any correspondence 
from an employer that would verify her 
contentions, or medical records showing 
periods of hospitalization.

4.  The RO should consider whether the 
criteria for submission for assignment of 
an extraschedular evaluation for service 
connected degenerative disc disease, L3-
4, L4-5, pursuant to 38 C.F.R. § 
3.321(b)(1) are met.  If such criteria 
are met, then the matter should be 
referred to the Undersecretary for 
Benefits or the Director of the 
Compensation and Pension Service for 
appropriate action. 

5.  After completion of the requested 
development, the RO should review the 
veteran's claim on the basis of all the 
evidence of record.  Consideration should 
be given to 38 C.F.R. §§ 4.40 and 4.45, 
the provisions of DeLuca and VAOPGCPREC 
36-97 (Dec. 12, 1997) and whether a 
separate rating may be assigned the 
neurological aspects of the service 
connected degenerative disc disease, L3-
4, L4-5.  If the action taken remains 
adverse to the veteran, she and her 
representative should be furnished a 
Supplemental Statement of the Case.  
Consideration should additionally be 
given to the recent case of Fenderson v. 
West, 12 Vet. App. 119 (1999).  Therein, 
the Court held that, with regard to 
initial ratings following the grant of 
service connection, separate ratings can 
be assigned for separate periods of time 
based on the facts found-a practice 
known as "staged" ratings.  If the 
action taken remains adverse to the 
veteran, she and her representative 
should be furnished a Supplemental 
Statement of the Case.  If the veteran 
fails to appear for a scheduled 
examination, the RO should include 
verification in the claims file as to the 
date the examination was scheduled and 
the address to which notification was 
sent.  The veteran and her representative 
should then be afforded an opportunity to 
respond.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


 
		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




